   Case 18-00639-SMT     Doc 47    Filed 03/26/19 Entered 03/26/19 09:25:42   Desc Main
                                   Document Page 1 of 4
The document below is hereby signed.

Signed: March 25, 2019




                                    ___________________________
                                    S. Martin Teel, Jr.
                                    United States Bankruptcy Judge
                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                                   )
                                            )
    LESLIE WOOD,                            )       Case No. 18-00639
                                            )       (Chapter 13)
                         Debtor.            )       Not for publication in
                                            )       West’s Bankruptcy Reporter.

                         MEMORANDUM DECISION AND
         ORDER RE AMENDED MOTION UNDER 9006 TO OPEN TIME TO FILE

         Darlene Denise Rowe has filed an Amended Motion Under Rule

    9006 to Open Time to File (“Amended Motion”).              As the court has

    explained in its orders (Dkt. Nos. 30 and 43) denying Rowe’s

    previous motions to extend the time to file her proof of claim,

    Federal Rules of Bankruptcy Procedure 3002(c) and 9006(b)(3)

    prohibit the court from extending the time for Rowe to file her

    proof of claim.

                                                I

         In the Amended Motion, Rowe claims that because the debtor

    did not comply with LBR 2072-1 regarding filing notice of the

    bankruptcy case in any pending civil action in which the debtor

    is a party, she did not receive notice of this case in their

    proceeding in Maryland state court.              However, a debtor’s failure
Case 18-00639-SMT    Doc 47   Filed 03/26/19 Entered 03/26/19 09:25:42    Desc Main
                              Document Page 2 of 4


to comply with LBR 2072-1 is not a basis for disregarding the

restrictions of Fed. R. Bankr. P. 3002(c) and 9006(b)(3)

regarding enlarging the time to file a proof of claim.                   Whatever

the consequences are that flow from a failure to comply with LBR

2072-1, a right to an enlargement of the time to file a claim is

not one of those consequences.1

                                       II

      Rowe represents that she received no notice of the

commencement of the case.         However, she has not established that

this entitles her to an enlargement of the time to file a claim.

      The debtor included Rowe on the list of creditors filed with

the petition.       On September 26, 2018, the clerk filed a notice of

the commencement of the bankruptcy case (including notice of the

December 4, 2018 bar date for filing a claim).              On September 28,

2018, acting on behalf of the clerk, the Bankruptcy Noticing

Center mailed to Rowe the clerk’s notice of the commencement of

the case.   In addition, the debtor’s counsel has certified that

she mailed the debtor’s initial proposed plan to Rowe on

September 25, 2018 (see Dkt. No. 2) (well before the December 4,


      1
        LBR 2072-1 assures that the other parties and the court
in the civil action are alerted that a bankruptcy case is
pending, which may have consequences by reason of the automatic
stay of 11 U.S.C. § 362(a). However, as the Note to LBR 2072-1
states, “failure to provide notice under this Rule is not
intended to exclude a showing that a party received notice by
other means.” A litigant that knows of the bankruptcy case
cannot use lack of LBR 2072-1 notice as a justification for
disregarding the automatic stay.

                                        2
Case 18-00639-SMT   Doc 47   Filed 03/26/19 Entered 03/26/19 09:25:42   Desc Main
                             Document Page 3 of 4


2018 deadline for filing a claim).

      Rowe has included with her Amended Motion a notarized

affidavit in which she states that she did not receive any

mailings in this case between September 2018 and the date of the

affidavit, March 15, 2019.2        The issue is whether Rowe’s non-

receipt of the clerk’s notice of the commencement of the case,

mailed to her at her address of record (and Rowe’s non-receipt of

the copy of the debtor’s initial proposed plan mailed to her at

her address of record) would entitle Rowe to file a claim out of

time.     As explained below, it would not.

      Rule 3002(c) set a bar date of 70 days after the order for

relief for timely filing a claim.          The Bankruptcy Noticing

Center’s mailing of notice of the commencement of the case was

plainly compliance with the requirement under Fed. R. Bankr. P.

2002(f)(3) that the clerk give creditors notice by mail of the

time allowed for filing claims pursuant to Rule 3002.              There is

no requirement in the rules that a creditor receive the mailed

notice in order for the bar date set by Rule 3002 to apply.

      There are two exceptions to the Rule 3002(c) bar date,

contained in Rules 3002(c)(6)(A) and 3002(c)(6)(B), under which



      2
        The docket reflects that beyond the two above-mentioned
mailings in September 2018, there were two other mailings to the
debtor (albeit after the bar date for filing claims had expired).
The debtor’s counsel certified that she mailed the debtor’s
amended plan to Rowe on December 14, 2018 (see Dkt. No. 18). The
Clerk mailed an order to Rowe on March 8, 2019 (see Dkt. No. 31).

                                       3
Case 18-00639-SMT                                                                                    Doc 47       Filed 03/26/19 Entered 03/26/19 09:25:42   Desc Main
                                                                                                                  Document Page 4 of 4


the court may enlarge the time for filing a claim if “the notice

was insufficient under the circumstances to give the creditor a

reasonable time to file a proof of claim.”                                                                                                 Rowe might argue that

non-receipt of notice of the case was insufficient notice.

However, Rule 3002(c)(6)(A) only applies when the insufficiency

of notice arose “because the debtor failed to timely file the

list of creditors’ names and addresses required by Rule 1007(a),”

and Rule 3002(c)(6)(B) only applies when “the notice was mailed

to the creditor at a foreign address.”                                                                                                Neither Rule

3002(c)(6)(A) nor Rule 3002(c)(6)(B) applies.

                              There is no applicable exception to the bar date of Rule

3002(c).                                                    The court thus has no authority to enlarge the time for

Rowe to file her claim.

                                                                                                                           III

                              In light of the foregoing, it is

                              ORDERED that Rowe’s Amended Motion Under Rule 9006 to Open

Time to File (Dkt. No. 45) is DENIED.

                                                                                                                                      [Signed and dated above.]

Copies to: Debtor; debtor’s attorney; Chapter 13 Trustee;

Darlene Denise Rowe
8002 Heflin Drive
Clinton, MD 20735
[By BNC and by hand-mailing by Clerk]




R:\Common\TeelSM\Judge Temp Docs\Wood (Leslie) Deny Rowe Amended Motion to Open Time for Late-File Claim v4.wpd
                                                                                                                            4
